149 F.3d 1189
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Gina Lee PATTON, Appellant.
No. 97-4300EA.
United States Court of Appeals, Eighth Circuit.
Submitted: April 23, 1998.Filed: April 27, 1998.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Gina Lee Patton appeals her guidelines sentence for possessing with intent to distribute cocaine base (crack).  On appeal, Patton renews her constitutional challenge to the 100-to-1 ratio used in establishing the guidelines range for powder and crack cocaine.  Patton contends Congress acted with a discriminatory purpose when it rejected the Sentencing Commission's proposed amendment to equalize the sentencing ranges for powder and crack cocaine offenses.  Patton's contention, however, is foreclosed by our decision in United States v. Carter, 91 F.3d 1196, 1197-99 (8th Cir.1996).  We thus affirm Patton's sentence.  See 8th Cir.  R. 47B.


2
A true copy.